Citation Nr: 9906446	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  91-14 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left shoulder.

2.  Entitlement to service connection for residuals of 
pneumonia, viral syndrome.

3.  Entitlement to a compensable evaluation for hemorrhoids.

4.  Entitlement to a compensable evaluation for residuals of 
an appendectomy.

5.  Entitlement to an evaluation in excess of 30 percent for 
esophagitis and duodenitis.

6.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

7.  Entitlement to an evaluation in excess of 10 percent for 
PTSD prior to April 19, 1995. 

8.  Entitlement to an evaluation in excess of 10 percent for 
bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over 20 years of active military service when 
he retired in July 1988. 

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1989 rating 
determination, which granted service connection and assigned 
noncompensable evaluations for bronchitis, an adjustment 
disorder with depressed mood, removal of a foreign body from 
the left thigh, epicondylitis of the right elbow, 
degenerative joint disease of the right acromioclavicular 
joint, bilateral sensorineural hearing loss, residuals of an 
appendectomy, residuals of a fractured left thumb and fifth 
finger, and hemorrhoids.  The rating determination also 
denied service connection for degenerative joint disease of 
the left acromioclavicular joint, a prostate condition, a 
sinus condition, an eye condition, organic stomach disease, 
and viral syndrome.  In June 1989, the veteran filed a notice 
of disagreement which indicated that he wished to appeal all 
the assigned disability evaluations, and some items for which 
the regional office (RO) had denied service connection.  In 
January 1990, the RO issued a statement of the case 
addressing all those issues raised by the veteran in his June 
1989 notice of disagreement.

In March 1990, a substantive appeal was received from the 
veteran with regard to the issues of entitlement to increased 
evaluations for a psychiatric disorder, bronchitis, removal 
of a foreign body of the left upper thigh, the right elbow 
disability, hemorrhoids, residuals of an appendectomy, 
residuals of a fracture of the left thumb and fifth finger, 
and bilateral hearing loss.  The veteran also requested that 
the denials of service connection for degenerative joint 
disease of his left shoulder, chronic organic stomach 
disease, and chronic viral syndrome continued to be 
addressed.  The veteran also requested that the RO address 
the issue of constant ringing in his ears.

In a December 1990 rating determination, service connection 
was granted for esophagitis with duodenitis, with a 
noncompensable disability evaluation being assigned.  The RO 
also increased the veteran's disability evaluations for 
bronchitis and an adjustment disorder with depressed mood 
from noncompensable to 10 percent disabling, effective from 
August 1, 1988.  

In April 1992, the Board remanded this matter to the RO in 
order to ascertain the proper address of the veteran and to 
determine whether he desired a personal hearing.  The issues 
which the Board identified as properly before it were; 
entitlement to service connection for degenerative joint 
disease in the left shoulder, a viral syndrome, a chronic 
gastrointestinal disorder, a sinus condition, an eye 
disorder, and a prostate disorder, as well as the issues of 
entitlement to compensable evaluations for residuals of 
removal of a foreign body from the left upper thigh, 
epicondylitis of the right elbow, degenerative joint disease 
of the right shoulder, bilateral sensorineural hearing loss, 
residuals of an appendectomy, residuals of fractures of the 
left thumb and fifth finger, and hemorrhoids.  The Board 
further listed the issues of entitlement to increased 
evaluations for bronchitis and an adjustment disorder with 
depressed mood as properly before it.

In a March 1993 rating determination, the RO increased the 
veteran's disability evaluations for epicondylitis of the 
right elbow and for esophagitis with duodenitis from 
noncompensable to 10 percent disabling.  The RO also granted 
service connection for bilateral tinnitus and assigned a 10 
percent disability evaluation.  The RO further noted that the 
veteran should undergo an additional Department of Veterans 
Affairs (VA) examination to determine an exact psychiatric 
diagnosis, as service connection for an adjustment disorder 
with depressed mood was improper.  The RO confirmed and 
continued all other previous denials.  In March 1993, the 
veteran filed a claim for service connection for a left knee 
disorder.

An August 1993 rating determination found the granting of 
service connection for neurosis was proper and changed the 
diagnosis from an adjustment disorder with depressed mood to 
post-traumatic stress disorder (PTSD) and continued a 10 
percent disability evaluation.  The RO also denied service 
connection for right and left knee disorders at that time.

At his April 1995 personal hearing before a member of the 
Board, the veteran, through his representative, indicated 
that he wished to withdraw the issues of entitlement to 
service connection for sinus, eye, and prostate disorders.  
The veteran further indicated that he wished to withdraw the 
issues of entitlement to increased evaluations for residuals 
of a left thigh injury with small retained foreign body, 
epicondylitis of the right elbow, degenerative joint disease 
of the right shoulder, bilateral hearing loss, and residuals 
of a fracture of the left thumb and fifth finger.  The 
veteran also noted that he wished to continue his appeal 
concerning the issues of entitlement to service connection 
for degenerative joint disease of the left shoulder and 
entitlement to service connection for viral syndrome claimed 
as residuals of pneumonia, as well as the issues of increased 
evaluations for residuals of his appendectomy, PTSD, 
bronchitis, hemorrhoids, and esophagitis and duodenitis.  The 
veteran also requested that the RO assign separate disability 
evaluations for esophagitis and duodenitis.

The Board further noted that in April 1994, the veteran, 
through his representative, expressed his disagreement with 
the denial of service connection for a bilateral knee 
disorder.  Since a timely notice of disagreement had been 
filed, a statement of the case regarding that issue must be 
provided to the veteran and his representative.  Pursuant to 
the previous Board remand, the RO issued a statement of the 
case on the issues of service connection for right and left 
knee disabilities.  As the veteran has not perfected his 
appeal on these issues, the Board will not address these 
issues.

In May 1995, the Board remanded this matter for additional 
development, to include scheduling the veteran for a VA 
psychiatric, respiratory, appendectomy, gastrointestinal, 
hemorrhoid, and orthopedic examinations. 

In an August 1998 rating determination, the RO increased the 
veteran's disability evaluation for PTSD from 10 to 30 
percent with an effective date of April 19, 1995. It also 
increased the veteran's disability evaluation for his 
esophagitis and duodenitis/gastritis to 30 percent effective 
August 1, 1988.  The RO continued the previous denials on the 
other issues.  

The Board observes that the veteran has noted disagreement 
with the assignment of the initial ratings and has properly 
perfected his appeal as to each issue.  Therefore, the 
propriety of each of the ratings during the time period from 
August 1, 1988, through the point in time when a final 
resolution of each issue has been reached, is currently 
before the Board of Veterans' Appeals (Board).  Grantham v. 
Brown, 114 F.3d 1156 (1997); Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  Although the RO had not 
evaluated the veteran's claims in light of Fenderson, the 
Board finds that there has been no due process violation.  
That is, the veteran was aware of what evidence was required 
for higher ratings.    


FINDINGS OF FACT

1.  There is no competent medical evidence demonstrating that 
the veteran currently has degenerative joint disease of the 
left shoulder.  

2.  There is no competent evidence of a nexus between any 
current residuals of pneumonia, including viral syndrome and 
service.

3.  There is no evidence of large, thrombotic, or irreducible 
hemorrhoids.

4.  The service-connected appendectomy scar is well healed, 
non-tender, and not subject to repeated ulceration, and it 
does not produce any functional impairment; no other 
residuals of the surgery are shown.

5.  The veteran has not been shown to have severe hemorrhages 
or large eroded or ulcerated areas; there has been no 
evidence of weight loss or anemia demonstrated on any VA 
examination; recurrent incapacitating episodes averaging 10 
or more days in duration at least four times per year, or 
symptoms of vomiting, material weight loss, or melena with 
moderate anemia, and severe impairment of health have not 
been demonstrated.  

6.  The veteran's PTSD did not result in more than mild 
impairment of social and industrial adaptability prior to 
April 19, 1995; occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss, was also not shown prior to April 19, 1995.

7.  The veteran's PTSD did not result in more than definite 
impairment of social and industrial adaptability prior to 
April 30, 1998; occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; or impaired abstract thinking; was also not shown 
prior to April 30, 1998.  

8.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, has 
currently been demonstrated.  

9.  Severe social and industrial impairment, due solely to 
PTSD, has not presently been demonstrated.

10.  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships; solely attributable to 
the veteran's PTSD has not presently been demonstrated.  


CONCLUSIONS OF LAW

1.  The claim of service connection for degenerative joint 
disease of the left shoulder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of service connection for residuals of 
pneumonia is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (1998).

4.  The criteria for a compensable rating for postoperative 
residuals of an appendectomy and surgical scars have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, and Part 4, 
Codes 7803, 7804, 7805 (1998).

5.  The criteria for an evaluation in excess of 30 percent 
for esophagitis and duodenitis/gastritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.110, 4.114, Diagnostic Codes 7305, 7307, 7308, 
7346 (1998).

6.  The criteria for an evaluation in excess of 10 percent 
for PTSD prior to August 19, 1995, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

7.  The criteria for an evaluation in excess of 30 percent 
for PTSD from April 19, 1995, to April 30, 1998, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).

8.  The criteria for an evaluation for a 50 percent 
evaluation for PTSD have currently been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The threshold question that must be resolved with regard to 
the veteran's claims is whether he has presented evidence 
that his claims are well grounded.  38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or is capable of 
substantiation.  Epps.  An allegation that a disorder is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claims well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claims.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  If the disorder is arthritis, 
service connection may be granted if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).


Degenerative Joint Disease of the Left Shoulder

A review of the veteran's service medical records 
demonstrates that he was seen with complaints of shoulder 
pain in August 1985.  The veteran indicated that his shoulder 
discomfort had started in the winter.  He also reported that 
he was playing with three softball teams and that the pain 
was worse in the morning but felt better with exercise.  He 
noted that the right shoulder pain was worse than the left.  
The assessment was acromioclavicular (A/C) inflammation.  An 
X-ray was negative for abnormalities.  Subsequent outpatient 
treatment records demonstrate complaints of shoulder pain in 
the right shoulder.  However, in an April 1986 follow-up 
visit treatment record, it was noted that the veteran was 
being seen as a follow-up for degenerative joint disease of 
the left acromioclavicular joint.  X-rays taken of the right 
shoulder revealed that the veteran had degenerative joint 
disease of that shoulder.  There were no confirmed findings 
on x-ray of degenerative joint disease of the left shoulder.  

At the time of his October 1988 VA examination, the veteran 
reported having injured his right shoulder while in Vietnam.  
Physical examination performed at that time revealed full 
range of motion for the upper extremities.  Strength was 5/5 
in all muscle groups.  There were no deformities in the 
shoulder.  However, mild crepitus was noted in the left and 
right shoulders.  A diagnosis of a history of degenerative 
joint disease of the shoulder, bilaterally, was rendered.  

In July 1990, the veteran was afforded a VA orthopedic 
examination.  At the time of the examination, the veteran 
again reported having injured his right shoulder while 
inservice.  Physical examination revealed that the right 
acromioclavicular joint was more prominent than the left.  
Both shoulders were at the same level.  Range of motion was 
full, bilaterally.  There was no tenderness at the level of 
either A/C joint to deep palpation or percussion.  Grinding 
motion was noted at the level of the A/C joints, right 
greater than left.  X-rays revealed normal findings for the 
proximal articular surface of both humeri and normal A/C 
joints.  

At the time of an April 1995 personal hearing before the 
undersigned Board member, the veteran's representative noted 
that the veteran had been diagnosed as having a history of 
degenerative joint disease, bilaterally, at the time of an 
October 1988 VA examination.  

In May 1995, the Board remanded this matter for additional 
development, to include an additional VA orthopedic 
examination.  

At the time of a January 1996 VA examination, the veteran had 
no complaints about his left shoulder.  Physical examination 
performed at that time revealed no gross deformity in either 
shoulder joint.  The acromioclavicular joints were prominent, 
more so on the right.  There was no tenderness in the left 
A/C joint on deep palpation.  Flexion was to 180 degrees in 
both shoulders.  Backward extension was to 38 degrees for 
both the left and right shoulder.  Abduction was to 180 
degrees on the left and 175 degrees on the right.  Left 
external rotation was to 68 degrees on the left as compared 
to 60 degrees on the right.  Internal rotation was to 90 
degrees on the left and to 55 degrees on the right.  There 
was no sign of bicipital tendinitis or subacromial bursitis.  
X-rays revealed no acute fracture or dislocation.  There was 
also no intra-articular or soft tissue calcification.  The 
glenohumeral joint space was well maintained.  

In April 1998, the veteran was afforded an additional VA 
orthopedic examination.  At the time of the examination, the 
veteran again complained exclusively about right shoulder 
pain.  Physical examination revealed that the veteran had 175 
degrees of flexion in his left shoulder as compared to 160 
degrees on the right.  Extension was to 70 degrees on the 
left as compared to 45 degrees on the left.  Abduction was to 
175 degrees on the left as compared to 130 degrees on the 
right.  Internal and external rotation was to 90 degrees in 
both shoulders.  

Both shoulders were checked against strong resistance and 
gravity.  Left shoulder muscle strength was 5/5 as compared 
to 4.5/5 on the right.  X-rays of both shoulders revealed 
normal osseous structures, joint spaces, and soft tissues.  
The examiner indicated that the left A/C joint was 
essentially normal.  

The Board is of the opinion that the veteran has not 
submitted evidence of a well-grounded claim of service 
connection for arthritis of the left shoulder.  The Board 
observes that at the time of an April 1986 inservice 
outpatient follow-up visit, the veteran was noted to have 
follow-up treatment for degenerative joint disease of the 
left acromioclavicular joint, and that a history of bilateral 
degenerative joint disease was also diagnosed at the time of 
an October 1988 VA examination.  However, the Board notes 
that shoulder x-rays taken at the time of VA examinations 
performed in July 1990, January 1996, and April 1998 revealed 
essentially normal findings with no evidence of degenerative 
joint disease.  Moreover, the veteran was noted to have no 
complaints with regard to his left shoulder at the time of 
his January 1996 VA examination and did not complain of any 
left shoulder problems at the time of his April 1998 VA 
examination.  

The veteran's claim for service connection is not well 
grounded as it fails to meet a critical element of a well-
grounded claim, competent evidence of a current disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The 
United States Court of Appeals for the Federal Circuit has 
held that the requirement for a showing of current disability 
in order to establish a well grounded claim, means that there 
must be competent evidence of the claimed disability at the 
date of claim.  Earlier findings do not suffice to show 
current disability.  Gilpin v. West, 155 F.3d 1355 (Fed. Cir. 
1998).  Degenerative joint disease of the left shoulder, as 
confirmed by x-ray findings, has not been shown on any VA 
examination.

Residuals of Pneumonia, Viral Syndrome

A review of the veteran's service medical records 
demonstrates that he was treated on numerous occasions for 
upper respiratory disorders, bronchitis, and viral pneumonia 
while inservice.  As noted on the title page of this 
decision, the veteran is currently service-connected for 
bronchitis. 

At the time of his October 1988 VA examination, the veteran 
reported having an occasional chest pain which was sharp to 
achy in quality and lasted anywhere from a few to thirty 
seconds.  The veteran did have a history of exposure to 
tuberculosis from his father.  He denied the use of 
cigarettes.  Chest x-rays revealed no active disease.  The 
veteran had good excursion, bilaterally, and his lungs were 
clear to percussion and auscultation.  A diagnosis of history 
of recurrent pneumonia and bronchitis, with minimal 
residuals, was rendered.  

In July 1990, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported having had had his first chest infection with high 
temperature, cough, shortness of breath, followed by malaise 
and muscle weakness, upon his return from Vietnam.  He noted 
that he had been hospitalized on three or four occasions 
since then and that he had been treated on an ambulatory 
basis on many occasions.  He indicated that he was never told 
what was going on and reported that many tests had been done 
over the years.  These tests included x-rays and blood 
cultures.  He noted that no bacteria were found and that he 
had been told that it must be viral.  He further indicated 
that allergy testing was negative and that the last chest x-
ray that had been performed was normal.  Pulmonary function 
testing performed at that time revealed mild restrictive 
impairment.  

At the time of a December 1992 outpatient visit, the veteran 
was seen with complaints of fever, nightsweats for a few 
days, nasal congestion, and a positive cough that was 
productive of colored mucous.  A diagnosis of bronchitis, 
probably viral, was rendered at that time.  The examiner 
noted that he could not be one hundred percent sure that it 
was not bacterial.  At his April 1995 hearing, the veteran 
reported having pneumonia on at least six occasions.  He 
indicated that his first pneumonia started in 1971.  He 
reported that he had felt that he had had pneumonia since 
service and that he had been diagnosed as having bronchial 
pneumonitis.  The veteran indicated that he did not smoke or 
drink.  He also reported having episodes of dry coughing each 
day.  

In January 1996, the veteran was afforded a VA respiratory 
examination.  The veteran's major complaints were frequent 
episodes of bronchitis with cough and sputum which had 
previously been treated.  He denied any wheezing, chest pain, 
or hemoptysis.  Clinical examination of the thorax was 
entirely within normal limits.  Lung function studies 
suggested a restrictive ventilatory pattern but this was 
because of a reduced Slow Vital Capacity effort on his lung 
volume determinations.  Chest x-rays revealed no acute 
pulmonary disease.  An old healed granulomatous disease was 
noted.  

The examiner indicated that post viral pneumonia symptoms 
were usually confined to a period of six to eight weeks post 
infection when studies showed an altered lung compliance 
which could be responsible for malaise and exertional 
dyspnea.  He noted that this was not the case in this 
situation and that he could find no evidence of pulmonary 
impairment which could be attributable to past viral or 
bacterial lung infections.  

In May 1998, the veteran was afforded an additional VA 
respiratory examination.  At the time of the examination, the 
veteran complained of having bronchitis, which is a syndrome 
of a viral disease, including coughing, green sputum, nasal 
congestion, green nasal discharge, epistaxis, anterior chest 
wall pain which was worse with coughing, sore throats, 
fevers, occasional hoarseness of throat, and other myalgias, 
since 1970.  He noted that these bouts lasted approximately 
one week but that they varied between two and ten days.  He 
noted having had these illnesses approximately twenty times.  

Physical examination revealed the veteran was in no acute 
distress.  Nasal examination revealed inflamed beefy red 
mucosa with mucous but no blood.  Chest examination was clear 
to auscultation and percussion.  Pulmonary function tests 
revealed mild restrictive disease.  

It was the examiner's impression that the veteran's repeated 
bouts of respiratory viruses did not seem to be related to 
any irritant, allergy, or prior respiratory tract injury.  He 
further noted that there was no evidence to prove that that 
the veteran's initial viral syndrome resulted in the 
predilection to further viral syndromes.  

The Board is of the opinion that the veteran has not 
submitted evidence of a well-grounded claim for service 
connection for residuals of pneumonia, viral syndrome.  While 
the Board notes that the veteran is competent to report the 
conditions that he was exposed to inservice, he is not 
medically qualified to express an opinion that any current 
residuals of pneumonia, viral syndrome are related to 
service.  See Grottveit v. Brown, 5 Vet. App 91 (1993).  
Similarly, he is competent to report a continuity of 
symptomatology since service.  Savage.  However, a medical 
opinion would be necessary to link any current residuals of 
pneumonia, viral syndrome, with service or to the reported 
continuity of symptomatology.  See Savage.  In this regard, 
the Board notes that the May 1998 VA examiner specifically 
found that there was no evidence to prove that that the 
veteran's initial viral syndrome resulted in the predilection 
to further viral syndromes. 

As there has been no competent medical evidence submitted 
linking any current residuals of pneumonia, viral syndrome, 
to the veteran's period of service, the claim is not well 
grounded and must be denied.

II.  Disability Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

Hemorrhoids

Service connection is presently in effect for hemorrhoids, 
which has been assigned a noncompensable disability 
evaluation.  Under 38 C.F.R. § 4.114, Diagnostic Code 7336 
(1998), a noncompensable evaluation is warranted for mild or 
moderate hemorrhoids.  A 10 percent evaluation is warranted 
for large or thrombotic hemorrhoids, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.

At the time of his October 1988 VA examination, the veteran 
reported having had a problem with hemorrhoids while 
inservice.  He indicated that he continued to have recurrent 
problems with hemorrhoids and frequent problems with 
constipation.  He reported having occasional problems with 
bleeding, but no other problems.  On rectal examination, 
there were noted to be several external hemorrhoids which 
extended into the anal canal.  A diagnosis of a history of 
hemorrhoids with minimal to moderate residuals was rendered.  

At the time of his April 1995 hearing, the veteran testified 
as to having bleeding and itching and generalized pain 
associated with this type of problem.  He also testified as 
to having had drainage at various times.  He indicated that 
he used Tucks and that he had been buying them himself.  He 
reported hat he had not had surgery since his separation from 
service.  He noted that he watched his diet and avoided 
certain foods.  He indicated that he had regular flare-ups 
and he believed that his hemorrhoid condition had gotten 
worse.  

In January 1996, the veteran underwent a barium enema.  There 
were no lesions identified in the colon or cecum.  

In April 1998, the veteran was afforded a VA gastrointestinal 
examination.  Physical examination revealed external 
hemorrhoids.  There were no masses and no blood.  The 
examiner noted that the veteran's hemorrhoids were stable.  

The Board is of the opinion that a compensable evaluation is 
not warranted for the veteran's hemorrhoids.  The veteran has 
not been shown to have large or thrombotic hemorrhoids which 
are irreducible or have excessive redundant tissue, at the 
time of any VA examination.  While the Board is sympathetic 
to the veteran's beliefs that an increased evaluation is 
warranted for his hemorrhoids, the criteria necessary for an 
increased evaluation have not been met.

Residuals of an Appendectomy

Service connection is presently in effect for residuals of an 
appendectomy which has been assigned a noncompensable 
disability evaluation under Diagnostic Codes 7399-7805  

The rating by analogy is because residuals of an appendectomy 
are not specifically listed in the VA's rating schedule.  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely rated disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  The RO therefore rated the 
veteran under the codes pertaining to scarring.  Scars which 
are superficial and poorly nourished, which repeatedly 
ulcerate, warrant a 10 percent rating. 38 C.F.R. § 4.118, 
Diagnostic Code 7803. Scars which are superficial and tender 
and painful on objective demonstration also warrant a 10 
percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected. 38 
C.F.R. § 4.118, Diagnostic Code 7805.

A review of the veteran's service medical records 
demonstrates that he underwent an appendectomy in June 1977.  
On a July 1981 periodic examination, the veteran was noted to 
have a 3.5-inch transverse right lower quadrant scar.  

At the time of his October 1988 VA examination, the veteran 
was noted to have a 6-inch abdominal scar from an 
appendectomy in the right lower quadrant.  There were no 
adhesions and the scar was well healed.  There were positive 
bowel sounds in all quadrants and the area was soft and 
tender.  There were no masses or hepatosplenomegaly present.

At his April 1995 hearing, the veteran reported that his 
appendix ruptured inservice and that they were forced to do 
emergency surgery.  He indicated that they cut along his 
beltline and that the scar took months to heal.  The veteran 
also reported that the muscles did not return to their proper 
place and that he had difficulty lifting objects.  He 
indicated that he could not perform his duties as an aircraft 
mechanic following the surgery.  He also reported having 
pretty severe pain in the area following the surgery for at 
least four years.  The veteran noted having a lot of pain and 
discomfort in the area over the years.  He indicated that he 
had been told that he had muscle damage in the area.  The 
veteran further reported that as the cut was horizontal, the 
area became irritated when he wore a belt.  

At the time of a January 1996 VA examination, the veteran 
reported having incisional pain at the scar of the 
appendectomy for the past twenty tears.  He noted that the 
pain occurred when he lifted any heavy objects.  He further 
reported having occasional pain when driving.  No other 
symptoms were noted.  Physical examination revealed no 
abdominal or inguinal hernia.  

In April 1998, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that that he had pain and irritability in the area 
for the past twenty years.  Physical examination of the 
abdomen revealed a well healed appendectomy scar in the right 
lower quadrant with no signs of hernia or infection and no 
drainage or sores.  It was the examiner's opinion that the 
veteran had a well-healed appendectomy scar with no further 
findings.  

The Board is of the opinion that the criteria for a 
compensable disability evaluation residuals of the 
appendectomy have not been met.  The veteran's testimony as 
to episodes of abdominal pain is not sufficient to identify 
the reported pain as a residual of the appendectomy.

The reports of the physicians provide the most probative 
evidence as to the extent of residual disability and these 
reports demonstrate that there is no residual impairment.  
The residual scar is not poorly nourished or ulcerated as 
required for a compensable rating under Diagnostic Code 7803 
(1998).  While the veteran has complained of generalized pain 
in statements and testimony, the medical reports are the most 
probative as to whether there is tenderness and pain on 
objective demonstration.  The medical reports have not shown 
the appendectomy scar to be tender and painful on objective 
demonstration.  Diagnostic Code 7804.  The medical evidence 
also does not show that the appendectomy scar limits the 
functioning of that part of the veteran's body.  Code 7805 
(1998).  Moreover, the April 1998 VA examiner did not find 
evidence of a hernia or muscle damage.  The veteran's 
appendectomy residuals, including the scar, do not 
approximate any applicable criteria for a compensable rating.  
38 C.F.R. §§ 4.7, 4.20 (1998).  Therefore, a noncompensable 
rating for the appendectomy residuals must be continued.  
38 C.F.R. § 4.31 (1998).

The Board concludes that the veteran is competent to report 
that he has pain.  However, he has not established that the 
scar is tender and painful and the examinations otherwise 
establish normal findings.  The Board concludes that the 
clinical evaluations are more probative of the degree of 
impairment than the veteran's general statements.  The mere 
fact that the veteran had an appendectomy during service is 
not a basis for the award of a compensable evaluation.

Esophagitis and Duodenitis/Gastritis

Service connection is presently in effect for esophagitis and 
duodenitis/gastritis, which has been assigned a 30 percent 
disability evaluation.

A 30 percent rating for chronic gastritis requires multiple 
small eroded or ulcerated areas and symptoms.  A 60 percent 
rating requires severe hemorrhages or large ulcerated or 
eroded areas.  38 C.F.R. § 4.114, Code 7307.

A duodenal ulcer productive of severe disability or 
functional impairment, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health 
warrants a 60 percent rating.  Moderately severe functional 
impairment, with less than severe disability, but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year is evaluated 
as 40 percent disabling.  Moderate disability, with recurrent 
episodes of severe symptoms 2 or 3 times a year averaging 10 
days in duration, or with continuous moderate manifestations 
warrants a 20 percent rating.  38 C.F.R. § 4.114, Code 7305 
(1998).

Post-gastrectomy syndrome productive of severe functional 
limitation or disability, associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia 
warrants a 60 percent rating.  Moderate functional 
impairment, with less frequent episodes of epigastric 
disorders and with characteristic mild circulatory symptoms 
after meals but with diarrhea and weight loss is evaluated as 
40 percent disabling.  Mild functional impairment, with 
infrequent episodes of epigastric distress and with 
characteristic mild circulatory symptoms or continuous mild 
manifestations warrants a 20 percent rating.  38 C.F.R. 
§ 4.114, Code 7308 (1998).
 
A 30 percent evaluation is also warranted for hiatal hernia 
with persistently recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain, productive of a 
considerable impairment of health. A 60 percent evaluation 
requires symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (1998).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other. A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.114.

Review of the record demonstrates that the veteran was seen 
with multiple gastrointestinal problems while inservice.  
Diagnoses included a peptic ulcer, viral gastroenteritis, and 
dyspepsia.  

At the time of a June 1990 VA examination, the veteran 
reported that he had had food poisoning in 1968 and that he 
had had epigastric problems since that time.  An endoscopy 
and an esophagogastroduodenoscopy performed as part of the 
evaluation demonstrated that the veteran had Grade II 
esophagitis and mild to moderate duodenitis.  Evidence of an 
old peptic ulcer was present.  In a December 1990 rating 
determination, the RO granted service connection for 
esophagitis with duodenitis and assigned a noncompensable 
disability evaluation under Diagnostic Codes 7205-7305.

Outpatient treatment records received in conjunction with the 
Board's initial remand demonstrate that the veteran's 
gastroesophageal reflux and acid peptic disease remained 
stable with treatment from October 1990 to June 1992.  

In January 1993, the veteran was afforded a VA 
gastrointestinal examination.  At the time of the 
examination, the veteran reported that he was on Zantac and 
that his doctor told him he would have to be on this for the 
rest of his life.  He complained of pain in the epigastrium 
and indicated that there were only certain lifestyles that he 
could lead.  The veteran felt that his ulcer was due to food.  
The veteran reported that he could not work as an aircraft 
mechanic because of his stomach and his elbow.  The veteran 
weighed 215 pounds and indicated that he did not drink or 
smoke.  There was no history of anemia.  There was also no 
disturbance of motility or history of obstruction.  The 
examiner indicated that he could not elicit a history 
suggestive of esophagitis.  The veteran noted that one year 
ago he had a history of recurring hematemesis and melena.  
The veteran also reported having 50 episodes per year of 
waking up due to abdominal pain.  An upper GI (UGI) revealed 
normal thoracic esophageal, gastric, proximal small bowel 
motility, and morphology.  Diagnoses of chronic duodenal 
ulcer and esophagitis by history were rendered.  In a March 
1993 rating determination, the RO increased the veteran's 
disability evaluation from noncompensable to 10 percent. 

At his April 1995 hearing, the veteran reported that he had 
two ulcers in his stomach, one at the top and one at the 
bottom.  The veteran indicated that the bulk of his pain came 
from the very top of his stomach.  He noted that he had to be 
careful with what he ate and that he could have no spicy 
foods.  The veteran reported that he took Zantac at least two 
times per day.  The veteran indicated that he had daily 
attacks which varied in severity.  He noted that the pain was 
usually in the center of his chest.  The veteran indicated 
that he had drunk a "boxcar load" of antacids during his 
lifetime.  

In January 1996, the veteran was afforded an additional VA 
gastrointestinal examination.  At the time of the 
examination, the veteran was found to have normal bowel 
sounds and no organomegaly.  A UGI performed at that time 
revealed some prominence in the mucosal folds of the 
esophagus.  There was no gastroesophageal reflux during the 
examination and no hiatus hernia.  There were also no lesions 
identified in the stomach or duodenum.  Thickening of the 
mucosal folds of the esophagus could be seen with 
esophagitis.  A barium enema revealed a nonspecific bowel gas 
pattern.  No lesions were identified in the colon or cecum.  
Very small occasional diverticula were noted in the sigmoid 
colon.  There was no radiological suggestion of 
diverticulitis.  

In April 1998, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported having a long history of heartburn for years.  The 
veteran indicated that he was taking both Mylanta and Zantac.  
He also noted having occasional dysphagia at the 
gastroesophageal junction.  He reported having a good 
appetite and stable weight.  His epigastric discomfort was 
associated with heartburn.  He indicated that he had had off 
and on red blood on the toilet paper for 25 years.  

Physical examination revealed a soft nontender abdomen with 
positive bowel sounds.  It was the examiner's impression that 
the veteran had gastroesophageal reflux disease with 
increasing symptoms of heartburn/dysphagia and 
diverticulosis.  The veteran was scheduled for an 
esophagogastroduodenoscopy.   

In May 1998, the veteran underwent the 
esophagogastroduodenoscopy.  The testing revealed mucosal 
abnormalities in the middle and distal thirds of the 
esophagus including streaks of erythema and the presence of 
erosions.  Mucosal abnormalities were also noted in the 
antrum.  There were no other gastric abnormalities present.  
The duodenum was also noted to be normal and there was no 
evidence of duodenitis, duodenal ulcers, nodules, 
diverticula, intrinsic or extrinsic masses, polyps, or 
arteriovenous malformations, in the duodenum, duodenal bulb, 
or pylorus.  It was the examiner's impression that the 
veteran had Grade II esophagitis or nonspecific gastritis.  
In an August 1998 rating determination, the RO increased the 
veteran's disability for his esophagitis and 
duodenitis/gastritis from 10 to 30 percent.  

The Board is of the opinion that the criteria for an 
evaluation in excess of 30 percent have not been met for the 
veteran's service-connected duodenitis/gastritis and 
esophagitis.  The veteran has not been shown to have severe 
hemorrhages or large eroded or ulcerated areas on any UGI, 
series, barium enema, or esophagogastroduodenoscopy that has 
been performed, as is required for a 60 percent disability 
evaluation under Diagnostic Code 7307.  Although the most 
recent studies performed do not reveal evidence of an ulcer, 
the Board notes that the veteran had been diagnosed as having 
ulcers in the past.  While the veteran reported having daily 
epigastric pain, which required taking Zantac, there was no 
evidence of weight loss or anemia demonstrated on any VA 
examination.  Although the veteran attributed some of his 
health impairment to his gastrointestinal problems, he did 
not have any recurrent incapacitating episodes averaging 10 
or more days in duration at least four times per year, as is 
required for a 40 percent evaluation under Diagnostic Code 
7305.  Moreover, a 60 percent evaluation, the next highest 
evaluation under Diagnostic Code 7346, is also not warranted 
as the veteran has not been shown to have symptoms of 
vomiting, material weight loss, or melena with moderate 
anemia.  Severe impairment of health has also not been 
demonstrated.  Furthermore, the veteran has not been shown to 
have nausea, sweating, circulatory disturbances after meals, 
hypoglycemic symptoms, or malnutrition and anemia, as is 
required under Diagnostic Code 7308 for 40 or 60 percent 
disability evaluations.  As such, an increased evaluation is 
not warranted.  

The veteran also raised the matter of whether separate 
ratings may be assigned for esophagitis and duodenitis.  The 
Board notes that the disability was also rated under 
Diagnostic Code 7205 in the December 1990 rating decision.  
Under Diagnostic Code 7205, acquired diverticulum of the 
esophagus is rated "as for obstruction (stricture)."  
Stricture of the esophagus is rated under Diagnostic Code 
7203.  38 C.F.R. § 4.114.  A 30 percent rating is assigned 
for moderate impairment; a 
50 percent rating is assigned for severe impairment in which 
liquids are only permitted; and an 80 percent rating is 
assigned when only the passage of liquids is permitted, with 
marked impairment of general health.  In this case, the 
evidence does not show that the veteran has even moderate 
impairment that would warrant a 30 percent rating under this 
Code.  The medical records do not show a problem with 
motility nor is there any history of obstruction.  The 
veteran also has no history of being restricted to liquids 
due to esophageal disorders.  While a separate rating could 
possibly be in order if the rating criteria are met, the 
medical evidence does not demonstrate that the criteria have 
been met.  

As otherwise noted, the other Diagnostic Codes under which 
the veteran's disability is rated do not provide for separate 
ratings under 38 U.S.C.A. § 4.114.  The Board concludes that 
a single evaluation is warranted for the symptoms that 
represent the predominant disability picture.  The 
predominant disability picture appears to be represented by 
Diagnostic Code 7307 since testing has revealed affected 
areas and symptoms of gastritis.  In certain cases, a review 
of the disability picture also allows for elevation to the 
next higher rating where the severity of the overall 
disability warrants such.  However, the Board does not find 
that such elevation is warranted in this case.  As discussed 
above, certain symptoms including material weight loss, 
melena or anemia, are lacking.  While there are complaints of 
pain, there are no documented incapacitating episodes.  
Consequently, the currently assigned rating is found to be 
appropriate.   

PTSD

Service connection is currently in effect for PTSD, which has 
been assigned a 30 percent disability evaluation.  

The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  In Karnas 
v. Derwinski, 1 Vet.App. 308 (1991), the United States Court 
of Appeals for Veterans Claims (Court) held, in pertinent 
part, that where the law or regulation changed after a claim 
had been filed but before the administrative or judicial 
appeal process had been concluded, the version most favorable 
to the appellant was to be applied.

Under the provisions of the old rating schedule, a 10 percent 
evaluation was to be assigned where there has been mild 
social and industrial impairment.  A 30 percent evaluation 
was warranted for definite social and industrial impairment.  
In this regard, the Board notes the Court's decision in Hood 
v. Brown, 4 Vet.App. 301 (1993), and OGC Prec. 9-93 (Nov. 9, 
1993), which defined definite social and industrial 
impairment as impairment which is "distinct, unambiguous and 
moderately large in degree."  A 50 percent evaluation was 
warranted for considerable social and industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required that attitudes 
of all contacts except the most intimate to have been so 
adversely affected as to result in virtual isolation in the 
community; or that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior.  The individual 
had to be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996). 

The revised rating criteria contemplate that a 10 percent 
disability evaluation should be assigned for occupational and 
social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or, symptoms 
controlled by medication.  

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

A review of the record demonstrates that at the time of his 
October 1988 VA examination, the veteran was found to be 
alert and oriented to time, place, and person.  In a March 
1989 rating determination, the RO granted service connection 
for an adjustment disorder with depressed mood by history and 
assigned a noncompensable disability evaluation.  

At the time of an August 1989 VA examination, the veteran 
reported that he started having some nervous problems about 
ten years ago when he started having an increasing severity 
in symptoms.  He indicated that he had had one severe 
flashback where he relived some war experiences and felt like 
he was back in Vietnam.  He reported that he started having 
trouble sleeping and that he began to have recurrent bad 
memories and nightmares.  He noted that his symptoms worsened 
seven years ago and he started in some therapy through the 
VA.  He indicated that he saw a psychologist regularly for 
counseling.  The veteran reported that he took sedatives for 
several years, including Valium and other anti-anxiety 
medicine, but that he was not hospitalized for the problem.  
He indicated that he improved somewhat and "got off the 
medication".  His treatment was terminated in 1986.  

The veteran reported that he continued to have recurrent bad 
memories and trouble with sleep, including difficulty falling 
asleep and waking through the night.  He noted that he had no 
further flashbacks.  He indicated that he did startle easily.  
He reported that he was not receiving treatment for these 
disorders.  He denied any feelings of low mood, sadness, or 
other vegetative symptoms of depression.  He indicated that 
his appetite and weight were adequate.  

In the social history section of the report, it was noted 
that the veteran had been married twice, the second time for 
12 years.  The veteran had two children, ages 10 and 12.  The 
veteran noted that he was planning on going into the self-
employed business.  There was no known history of a 
psychiatric disorder.  The veteran was noted to be taking 
care of all his daily needs and was able to pretty much do 
whatever he wanted to do.  The examiner indicated that the 
veteran was planning on working and was able to work.  A 
diagnosis of delayed mild PTSD was rendered.  

The examiner indicated that the veteran had had good adaptive 
functioning in the last year.  He further noted that he did 
not see the veteran as significantly impaired in his ability 
to make personal, social, and occupational adjustments.  

In August 1990, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that he developed a fear of being killed while 
stationed in Southeast Asia.  The veteran noted that he 
talked to a therapist twice a week for about two to three 
years in the mid 1980's.  He noted that he had developed 
murderous wishes toward one particular captain.  The veteran 
again reported that he was married and that he had two 
children.  He noted having a good relationship with his 
family.  

Mental status examination revealed that the veteran was neat 
in appearance and cooperative.  His chief complaint was 
insomnia which dated back many years.  He reported having 
nightmares and a few flashbacks from Vietnam War experiences 
and fear of death.  The veteran was found to be of average 
intelligence and his mood was mildly depressed.  His memory, 
concentration, and judgment were fair.  The veteran reported 
that he could not sleep more than three hours at night and 
that his insomnia interfered with his daytime job performance 
due to his sleepiness.  A diagnosis of PTSD was rendered.  

In a December 1990 rating determination, the veteran's 
disability evaluation was increased from noncompensable to 10 
percent disabling.  

In March 1993, the veteran was afforded an additional VA 
psychiatric examination.  At the time of the examination, the 
veteran's chief complaint was that he did not sleep well.  He 
also reported having nightmares.  He noted that he had to 
resign from his government position because he failed a test 
and that he was angry at two or three people as a result of 
this.  He reported that he did not get along with his 
children and that he became angry very quickly.  He noted 
that he would sometimes get very angry and "think about 
blowing his brains out".  

The veteran reported recollection of Vietnam on a daily 
basis, with nightmares occurring once a week and flashbacks 
occurring on occasion.  He noted that whenever he heard a 
firecracker it triggered nightmares.  He indicated that he 
did not like to watch war movies.  He also tended to avoid 
crowds or situations where there were a lot of kids playing.  
He felt markedly detached and estranged from others.  He also 
reported having difficulty falling or staying asleep and 
showed startle response.  He noted that he did not have any 
friends.  He also noted that he was very short with his wife 
and kids.  

Mental status examination revealed the veteran to be casually 
dressed, polite, and cooperative.  His personal hygiene was 
adequate and he was not showing any evidence of abnormal 
psychomotor activity.  The veteran was not suspicious or 
guarded.  He spoke clearly and in a normal tone and the 
communication was informative.  Thinking process showed no 
evidence of tangential thinking, looseness of association, 
flight of ideas, or thought blocking.  There was no evidence 
of any psychosis.  There was also no evidence of ideas of 
reference or delusions or obsessions.  The veteran denied all 
kinds of hallucinations and did not appear to be responding 
to his immediate environment in a distorted manner.  His 
affect was slightly anxious and depressed.  He admitted to 
being depressed and anxious on a regular basis, and that he 
once in awhile had suicidal ideations and often thought about 
blowing his head off.  Otherwise, there was no evidence of 
any increased energy or hyperactivity indicative of bipolar 
disorder.  His anxiety level was mild to moderate but there 
were no obvious precipitating factors that would point 
towards adjustment disorder.  The veteran was alert, 
coherent, and well oriented to time, place, and person.  He 
was able to maintain attention and concentrate well.  His 
immediate recall and recent and remote memory were all 
intact.  His functioning was at a level of average 
intelligence and his judgment and insight were all intact.  A 
diagnosis of mild PTSD was rendered at that time.  A Global 
Assessment of Functioning (GAF) score of 65 was reported.  

The examiner noted that the veteran seemed to be suffering 
from a very mild degree of PTSD.  He indicated that the 
impact of this disorder was minimal as far as his capacity to 
maintain gainful employment.  He also reported that the 
symptoms affecting daily functioning were within the mild 
range.  The veteran was considered competent and capable of 
administering his own personal affairs and capable of 
managing any benefit payments.   

At the time of his April 1995 personal hearing, the veteran 
testified that he continually had nightmares.  He also noted 
having problems sleeping.  He further testified as to having 
suicidal thoughts and of being put in a bad frame of mind by 
certain actions.  He noted that he was verbally abusive with 
his wife and children.  The veteran indicated that he was an 
inspector in the tobacco division and that he worked pretty 
much by himself.  He noted that several incidents, including 
a friend committing suicide and firecrackers being placed 
under his desk, had caused him to leave a job at the post 
office where he was making $45,000 per year.  The veteran 
reported that he now worked 6.5 months out of the year and 
was furloughed for 5.5 months.  He noted that he belonged to 
the Vietnam Veterans of America.  

In May 1995, the Board remanded this matter for further 
development to include an additional VA psychiatric 
examination.  

In January 1996, the veteran was afforded an additional VA 
psychiatric examination.  At the time of the examination, the 
veteran complained that he was continuing to have nightmares 
and difficulty with his temper.  He also reported that he 
could not tolerate being in crowds or in social situations 
with other people.  The veteran indicated that he was not 
receiving treatment for his PTSD.  The veteran reported that 
he continued to work as a tobacco grader.  He noted having 
some occupational dysfunction, especially having difficulty 
concentrating as a result of his poor sleep.  

Mental status examination revealed that the veteran was 
oriented times three.  He had good range of affect but was 
often on the verge of crying during the interview.  He 
reported occasional suicidal thoughts but stated that he was 
not currently suicidal.  He noted a loss of sex drive.  The 
veteran also reported having sleep problems, including having 
difficulty getting to sleep and having recurrent nightmares.  
He slept with a weapon for his own protection.  He indicated 
that his inability to sleep impaired his concentration during 
the day.  He also noted avoiding stimuli associated with 
Vietnam and disliking having to deal with Orientals.  He had 
emotional numbing and could not tolerate being in crowds.  He 
avoided conversation and movies that dealt with Vietnam.  He 
also reported having detached and restricted feelings of 
affect towards family members.  He believed that he would die 
at an early age.  He reported that all these symptoms 
impaired his family life and his ability to interact with 
others at work.  The interactional difficulty was increased 
by irritability, difficulty concentrating, and 
hypervigilance.  A diagnosis of PTSD was rendered.  The 
examiner assigned a GAF score of 61, which he indicated 
suggested mild to moderate symptoms and difficulty in social 
and occupational functioning.  

In April 1998, the veteran was afforded an additional VA 
psychiatric examination.  At the time of the examination, the 
veteran was noted to be on no psychoactive medications.  The 
veteran reported that he continued to work for the Department 
of Agriculture as a tobacco grader.  He indicated that he 
liked his job because he had to travel, had very little 
supervision, and did not need to interact with people.  The 
veteran complained of difficulty sleeping at night and that 
he did not want to go to sleep because he felt the need to be 
awake and up.  

He noted that it was easier to sleep during the day.  The 
veteran reported that he frequently worried about his 
personal safety and break-ins to his house.  He reported that 
he slept with a loaded weapon under his pillow which appeared 
to be unrelated to any actual danger to his person.  He also 
noted having Vietnam-related dreams and nightmares 
approximately three to four times per week.  He denied any 
current flashbacks although he admitted to two flashbacks in 
the remote past.  Although the veteran admitted to suicidal 
ideation, he denied any plan or intent.  He denied any 
homicidal ideation.  Other complaints included feelings of 
worthlessness and hopelessness.  At times he felt that his 
life was not worth living and wondered whether it would get 
better.  He noted that alcohol use could at times be 
excessive and unpredictable.  

The veteran indicated that he preferred not to be around 
people.  He reported that he felt unsettled and did not feel 
comfortable living with his wife and children.  He indicated 
that he got along well with his wife and children.  He 
visited them when he was not working, approximately one to 
two times per week, and tried to be involved in cookouts.  He 
shared his apartment with a roommate and most of his 
activities were solitary in nature such as fishing and 
hunting.  

Mental status examination revealed that the veteran was alert 
and fully oriented.  He was neat in appearance and came to 
the interview on time.  He was initially apprehensive and 
appeared nervous, however, he appeared to become more 
comfortable as the interview progressed.  His speech was 
clear, fluent and spontaneous.  His thoughts were coherent 
and well organized.  There was no evidence of hallucinations, 
delusions, or underlying thought disorder.  His mood was 
anxious and his affect was congruent with his mood.  His 
judgment and insight were within the context of the 
evaluation and appeared adequate.  

Diagnoses of PTSD and alcohol abuse were rendered.  A GAF 
score of 51, which the examiner indicated represented 
moderate symptoms, was assigned at that time.  

The examiner noted that the veteran exhibited symptoms that 
were consistent with PTSD.  He indicated that the veteran 
frequently reexperienced Vietnam-related traumatic events in 
the form of dreams and nightmares.  He had recurrent thoughts 
and distressing recollections of very stressful events that 
he experienced in Vietnam.  The veteran tried to avoid 
thoughts and activities that were related to or associated 
with his Vietnam experiences.  He showed diminished interest 
in other people and preferred to be alone.  He also had 
persistent symptoms of increased arousal including difficulty 
falling asleep, irritability, and hypervigilance.  

The examiner further noted that the veteran's social and 
industrial adaptability were significantly diminished and 
that he had difficulty interacting with others, both socially 
and in a work environment.  He noted that this had affected 
his relationship with his family to the point of living 
separately.  The examiner further indicated that the 
veteran's industrial adaptability was significantly limited 
by his difficulty dealing with stress.  He observed that the 
veteran's success in his current job was mostly a reflection 
of the special and idiosyncratic work demands rather than his 
ability to adapt.  

In an August 1998 rating determination, the RO assigned a 30 
percent disability evaluation for the veteran's PTSD, 
effective from April 19, 1995.  

The Board is of the opinion that an evaluation in excess of 
10 percent for the veteran's PTSD is not warranted prior 
April 19, 1995.  At the time of his October 1989 VA 
examination, the veteran indicated that he improved somewhat 
and "gotten off the medication".  In the social history 
section of the report, it was noted that the veteran had been 
married twice, the second time for 12 years.  The veteran had 
two children, ages 10 and 12.  The veteran indicated that he 
was planning on going into the self-employed business.  He 
was also noted to be taking care of all his daily needs and 
was able to pretty much do whatever he wanted to do.  The 
examiner indicated that the veteran was planning on working 
and was able to work.  The examiner observed that the veteran 
had had good adaptive functioning in the last year.  He 
further noted that he did not see the veteran as 
significantly impaired in his ability to make personal, 
social, and occupational adjustments. 

At the time of his August 1990 VA examination, the veteran 
was found to be of average intelligence and his mood was 
mildly depressed.  His memory, concentration, and judgment 
were fair.  The veteran reported that he could not sleep more 
than three hours at night and that and that his insomnia 
interfered with his daytime job performance due to his 
sleepiness.  

While the Board notes that at the time of his March 1993 VA 
examination, the veteran again reported that he could not 
sleep more than three hours at night and that and that his 
insomnia interfered with his daytime job performance due to 
his sleepiness, his affect was found to be slightly anxious 
and depressed.  He was alert, coherent, and well oriented to 
time, place, and person.  He was also able to maintain 
attention and concentrate well.  His immediate recall and 
recent and remote memory were all intact.  His functioning 
was at a level of average intelligence and his judgment and 
insight were all intact.  A diagnosis of mild PTSD was 
rendered at that time.  A GAF score of 65 was reported.  A 
score between 61 and 70 contemplates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning.  (e.g. 
occasional truancy, or theft within a household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994); 38 C.F.R. § 4.130 (1998).

The objective medical evidence reported on these examinations 
does not demonstrate that the veteran had definite social and 
industrial impairment as was required for a 30 percent 
disability evaluation under the old rating criteria.  While 
the veteran did report having a decrease in work efficiency 
as a result of chronic sleep impairment due to his PTSD, he 
was alert, coherent, and well oriented to time, place, and 
person.  He was also able to maintain attention and 
concentrate well and his immediate recall and recent and 
remote memory were all intact.  His judgment and insight were 
also found to be intact.  Moreover, the GAF score reported by 
the examiner contemplates only mild symptoms (e.g. depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning. 

Although the veteran meets some of the criteria contemplated 
for a 30 percent evaluation under the new criteria, such as a 
decrease in work efficiency due to chronic sleep impairment, 
it was not demonstrated that he was unable to perform his 
occupational task, nor were symptoms of suspiciousness, panic 
attacks, (weekly or less often), or mild memory loss (such as 
forgetting names, directions, recent events) found to be 
present.  As such, a 30 percent evaluation under the new 
rating criteria prior to April 19, 1995 is not warranted.  
See 38 C.F.R. § 4.7.

The Board is also of the opinion that no more than a 30 
percent evaluation is warranted for the period from April 19, 
1995, to April 30, 1998.  

At the time of his April 19, 1995, personal hearing, the 
veteran testified that he continually had nightmares.  He 
also reported having suicidal thoughts and of being put in a 
bad frame of mind by certain actions.  He also noted that he 
was verbally abusive with his wife and children.  He further 
reported not having many friends and working by himself as an 
inspector in the tobacco division. 

At the time of his January 1996 VA psychiatric examination, 
the veteran complained of continuing nightmares and of 
difficulty with his temper.  He also reported that he could 
not tolerate crowds or social situations with other people.  
He reported having some occupational dysfunction, especially 
having difficulty concentrating as a result of his poor 
sleep.  

Mental status examination revealed that the veteran was 
oriented times three and had good range of affect but was 
often on the verge of crying during the interview.  He 
reported occasional suicidal thoughts and a loss of sex 
drive.  He also noted that he slept with a weapon for his own 
protection.  He further indicated that he avoided stimuli 
associated with Vietnam and disliked having to deal with 
Orientals.  He had emotional numbing and could not tolerate 
being in crowds.  He avoided conversation and movies that 
dealt with Vietnam.  He also reported having detached and 
restricted feelings of affect towards family members.  He 
reported that all these symptoms impaired his family life and 
his ability to interact with others at work.  The 
interactional difficulty was increased by irritability, 
difficulty concentrating, and hypervigilance.  The examiner 
assigned a GAF score of 61, which he indicated suggested mild 
to moderate symptoms and difficulty in social and 
occupational functioning.

While the veteran continued to report having difficulty with 
his employment as a result of chronic sleep impairment, this 
did not result in considerable industrial impairment as 
evidenced by the veteran continuing to work as a tobacco 
inspector.  Although the veteran testified as to being 
verbally abusive with his wife and children he still 
maintained a relationship with his family.  Moreover, the 
examiner reported a GAF score of 65, which he indicated 
showed no more than mild to moderate impairment in social and 
industrial functioning.  As such a 50 percent evaluation is 
not warranted under the old rating criteria. 

A 50 percent evaluation for PTSD under the new rating 
criteria is also not warranted for this time period as the 
veteran was not shown to have a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; or impaired abstract 
thinking. 

While some criteria, including disturbances of motivation and 
mood and some difficulty in establishing and maintaining 
effective work and social relationships were demonstrated, 
the disability picture more nearly approximates the criteria 
required for a 30 percent rating for the time period in 
question. See 38 C.F.R. § 4.7.

The Board is also of the opinion that the veteran's PTSD 
currently warrants a 50 percent evaluation.  At the time of 
his April 30, 1998, VA examination, the veteran reported that 
he continued to work for the Department of Agriculture as a 
tobacco grader and that he liked his job because he had to 
travel, had very little supervision, and did not need to 
interact with people.  The veteran complained of difficulty 
sleeping at night and reported that he frequently worried 
about his personal safety and break ins to his house.  He 
indicated that he slept with a loaded weapon under his 
pillow, which appeared to be unrelated to any actual danger 
to his person.  At times he felt that his life was not worth 
living and wondered whether it would get better.  He noted 
that alcohol use could at times be excessive and 
unpredictable.  

The veteran indicated that he preferred not to be around 
people and that he felt uncomfortable living with his wife 
and children.  He indicated that he got along well with his 
wife and children and visited them when he is not working, 
approximately one to two times per week; however, he did not 
live with his family and most of his activities were solitary 
in nature such as fishing and hunting.  

Mental status examination revealed that the veteran was alert 
and fully oriented.  He was neat in appearance and came to 
the interview on time.  He was initially apprehensive and 
appeared nervous, however, he appeared to become more 
comfortable as the interview progressed.  His speech was 
clear, fluent and spontaneous and thoughts were coherent and 
well organized.  There was no evidence of hallucinations, 
delusions, or underlying thought disorder.  His mood was 
anxious and his affect was congruent with his mood.  His 
judgment and insight were within the context of the 
evaluation and appeared adequate.  A GAF score of 51, which 
the examiner indicated represented moderate symptoms, was 
assigned at that time.  

The examiner noted that the veteran had persistent symptoms 
of increased arousal including difficulty falling asleep, 
irritability, and hypervigilance.  The examiner further 
observed that the veteran's social and industrial 
adaptability were significantly diminished and that the 
veteran had difficulty interacting with others, both socially 
and in a work environment.  He noted that this had affected 
his relationship with his family to the point of living 
separately.  The examiner further noted that the veteran's 
industrial adaptability was significantly limited by his 
difficulty dealing with stress.  He observed that the 
veteran's success in his current job was mostly a reflection 
of the special and idiosyncratic work demands rather than his 
ability to adapt.  

A score between 51 and 60 contemplates "moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attack) or moderate difficulty in social, occupational, or 
school functions (e. g. few friends, conflicts with peers and 
co-workers).  American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994); 38 C.F.R. § 4.130 (1998).

Based upon the above findings that show an increase in the 
disability as of that examination, the Board is of the 
opinion that the criteria for a 50 percent evaluation have 
been met under both the old and new criteria.  

An evaluation in excess of 50 percent is not warranted as the 
veteran has not been shown to have severe social and 
industrial impairment as evidenced by his continuing 
relationship with his wife and children and by his ability to 
maintain employment on a full-time basis as a tobacco 
inspector.  Although the April 1998 VA examiner indicated 
that the veteran's success in his current job was mostly a 
reflection of the special and idiosyncratic work demands 
rather than his ability to adapt, the fact remains that the 
veteran is employed on a full-time basis during the months 
that he is required to work.  There is no opinion from an 
examiner that the PTSD produces severe impairment.  The Board 
concludes that the evidence is not indicative of more than 
considerable social and industrial impairment, which is 
contemplated by the current 50 percent evaluation under the 
old rating criteria.

An evaluation in excess of 50 percent is also not warranted 
under the new rating criteria.  Obsessional rituals which 
interfered with routine activities have never been reported 
in the record.  Intermittently illogical, obscure, or 
irrelevant speech have also not been found to be present.  
The veteran was also not found to have near-continuous panic.  
Spatial disorientation had also not been shown.  Neglect of 
personal appearance and hygiene were also not found.  While 
the veteran has reported irritability, especially in crowds, 
there have been no recent reports of violence.  Ultimately, 
the Board must conclude, as discussed above, that the veteran 
does not meet most of the criteria for a 70 percent 
evaluation, and that an evaluation in excess of 50 percent is 
not warranted.

Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  Further, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  It is further provided in subsection (c) that in 
cases in which application of the schedule is not understood 
or the propriety of an extraschedular rating is questionable 
may be submitted to Central Office for advisory opinion.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1. 

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  In the case at hand, the veteran has not been 
recently hospitalized for any service-connected disability 
and he maintains employment on a full-time basis.  In the 
August 1998 supplemental statement of the case, the RO 
declined to refer the claim for an extraschedular rating.  
The Board agrees that an extraschedular rating is not in 
order.  There is nothing in the disability pictures presented 
that indicates that the regular rating criteria are not 
sufficient.  


ORDER

Service connection for degenerative joint disease of the left 
shoulder is denied.

Service connection for residuals of pneumonia, viral 
syndrome, is denied.

A compensable evaluation for hemorrhoids is denied.

A compensable evaluation for residuals of an appendectomy is 
denied

An evaluation in excess of 30 percent for esophagitis and 
duodenitis/gastritis is denied.

An evaluation in excess of 10 percent for PTSD prior to April 
19, 1995, is denied. 

An evaluation in excess of 30 percent for PTSD from April 19, 
1995, to April 30, 1998, is denied.  

A 50 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing monetary benefits, from April 
30, 1998.  


REMAND

The schedular criteria for respiratory disabilities were 
changed effective October 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Thus, the veteran's 
service-connected bronchitis must be evaluated under both the 
old and the new rating criteria to determine which version is 
most favorable to the veteran.

While the Board notes that the RO considered the new criteria 
and informed the veteran of these in its August 1998 
supplemental statement of the case, the test results 
available to the RO for review did not cover all the 
requirements necessary for determining whether an increased 
evaluation was warranted.  Specifically, the Board notes that 
the diffusion capacity of carbon monoxide, single breath 
(DLCO (SB)) necessary for determining whether a 30 percent 
evaluation is warranted, was not available for review, nor 
does it appear that this test were performed.

Under the criteria of Diagnostic Code 6600 in effect prior to 
the revision, a 10 percent disability evaluation was 
warranted for moderate chronic bronchitis with considerable 
night or morning cough, slight dyspnea on exercise, and 
scattered bilateral rales.  A 30 percent evaluation was 
warranted for moderately severe bronchitis, with persistent 
cough at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
obstruction. 38 C.F.R. § 4.97, Code 6600 (1995)

Under the criteria of Diagnostic Code 6600 as revised, a 100 
percent rating is warranted for pulmonary emphysema or 
chronic obstructive pulmonary disease (COPD) manifested by 
FEV-1 less than 40 percent of predicted value, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  A 60 
percent rating is warranted for pulmonary emphysema or COPD 
manifested by FEV-1 of 40- to 55-percent predicted, or; FEV- 
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 30 percent 
rating is warranted for pulmonary emphysema or COPD 
manifested by FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent 
predicted.  A 10 percent rating is warranted for pulmonary 
emphysema or COPD manifested by FEV-1 of 71- to 80- percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 
66- to 80-percent predicted.  See 38 C.F.R. § 4.97, Code 6600 
(1998).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for bronchitis since April 
1998.  After obtaining the proper 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder copies of treatment records 
from those facilities identified by the 
veteran which have not already been 
associated with the claims folder.

2.  The RO should schedule the veteran 
for a VA pulmonary examination in order 
to determine the nature and severity of 
his service-connected bronchitis.  All 
necessary tests and studies are to be 
performed, including pulmonary function 
tests, and all findings are to be 
reported in detail.  It is essential that 
the pulmonary function study contains the 
full range of results necessary to rate 
the disability under the revised 
diagnostic criteria (FEV-1, FEV-1/FVC, 
DLCO (SB), maximum oxygen consumption).  
The presence or absence of cor pulmonale, 
right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure, or outpatient oxygen 
therapy should be documented.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in full.  In particular, the RO 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to an 
increased evaluation for bronchitis under 
both the old and new criteria.  Review 
should include consideration of the 
provisions of 38 C.F.R. §§ 3.321(b)(1) 
(1998).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and the reasons for the decision rendered.  They 
should be afforded the requisite opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

- 41 -


- 1 -


